UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1192


STEPHANIE DAVIS AMBUSH,

                Plaintiff – Appellant,

          v.

CITY OF FREDERICK, A Body Corporate and Politic; RANDY
MCCLEMENT, Mayor, Frederick City Government, Individually
and in his Official Capacity; RICHARD B. WELDON, JR.,
Individually and in his Official Capacity; KATHRYN NICOLATO,
Individually and in her Official Capacity,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cv-01953-WDQ)


Submitted:   September 12, 2011          Decided:    September 26, 2011


Before AGEE and    DIAZ,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willie J. Mahone, Frederick, Maryland, for Appellant. Kevin M.
Kraham, Erik C. Johnson, LITTLER MENDELSON P.C., Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephanie     Davis   Ambush    appeals    the    district     court’s

orders dismissing her various state and Fifth and Fourteenth

Amendment procedural and substantive due process claims.                        We

have     reviewed   the    record    and    find      no    reversible      error.

Accordingly, we affirm the district court’s order.                      See Ambush

v. City of Frederick, No. 1:10-cv-01953-WDQ (D. Md. Jan. 24,

2011).     We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented       in   the    materials

before    the   court   and   argument     would   not     aid    the   decisional

process.

                                                                          AFFIRMED




                                      2